Title: From George Washington to John Hancock, 11 September 1776
From: Washington, George
To: Hancock, John



Sir
New York Septr 11th 1776

I was yesterday honored with your favor of the 8th Instt accompanied by Sundry Resolutions of Congress, to which I shall pay the strictest attention and in the Instances required make them the future Rule of my conduct.
The Mode of Negotiation pursued by Lord Howe I did not approve of, But as Genl Sullivan was sent out upon the business and with a Message to Congress, I could not conceive myself at liberty to interfere in the matter as he was in the character of a prisoner and totally subject to their power and direction.
The List of prisoners before omitted thro hurry, is now inclosed, tho It will probably have reached Congress before this.
I shall write by the first Opportunity for Major Hawsaikse to repair to Philadelphia, he is in the Northern Army and will also mention the several Appointments in consequence of Coll Sinclair’s promotion.
As soon as Generals Prescott and McDonald arrive, I shall take measures to advise Genl Howe of It, that the proposed exchange for Genl Sullivan & Lord Stirling may be carried into execution.
Since my Letter of the 8th, Nothing material has occurred, except that the Enemy have possessed themselves of Montezores Island and landed a considerable number of Troops upon It. This Island lies in the Mouth of Harlem river which runs out of the Sound into the North River and will give the Enemy an easy

opportunity of landing either on the Low Grounds of Morrisania, If their views are to seize & possess the passes above Kingsbridge, or on the plains of Harlem, If they design to Intercept and cut off the communication between our several posts. I am making every disposition and arrangement that the divided State of our Troops will admit of, and which appear most likely and the best calculated to oppose their Attacks, for I presume there will be several. How the Event will be, God only knows; But you may be assured that Nothing in my power, circumstanced as I am, shall be wanting to effect a favourable and happy Issue.
By my Letter of the 8th you would perceive that Several of the Council were for holding the Town conceiving It practicable for some time—Many of ’em now, upon seeing our divided State, have altered their Opinion and allow the expediency and necessity of Concentring our whole force or drawing It more together. convinced of the propriety of this measure, I am ordering our Stores away, except such as may be absolutely necessary to keep as long as any Troops remain, that If an evacuation of the City becomes Inevitable, and which certainly must be the case, there may be as little to remove as possible.
The Inclosed packet contains Several Letters for particular Members of Congress and for some Gentlemen in Philadelphia. They came to hand Yesterday and were brought from France by a Captn Leviz lately arrived at Bedford in the Massachusetts State. I must request the favor of you to open the packet and to have the Letters put into a proper channel of Conveyance to the Gentn they are addressed to. I have the honor to be with the highest esteem Sir Your Most Obedt Servt

Go: Washington

